

Exhibit 10(a)107


 2011 EQUITY OWNERSHIP AND LONG TERM CASH INCENTIVE PLAN OF ENTERGY CORPORATION
AND SUBSIDIARIES


RESTRICTED UNITS AGREEMENT
 
 
RESTRICTED UNITS AGREEMENT, by and between Entergy Corporation (the "Company")
and Joseph F. Domino (the "Grantee"), effective on May 31, 2012 as approved by
the Personnel Committee of the Board of Directors of Entergy Corporation.


1.            Grant of Restricted Units.  The Company hereby grants to the
Grantee, pursuant to the 2011 Equity Ownership and Long Term Cash Incentive Plan
of Entergy Corporation and Subsidiaries (the “Plan”), Six Thousand (6,000)
Restricted Share Units (the “Restricted Units”), subject to the terms and
conditions of the Plan and this Agreement.


2.            Vesting of Restricted Units.  The Restricted Units shall vest on
May 31, 2014 (“Vesting Date”), provided that the Grantee remains continuously
employed as a full-time employee of a System Company and performs Grantee’s job
duties in a satisfactory manner, as determined by the Company’s Group President,
Utility Operations through such Vesting Date (“Vesting Criteria”).  For purposes
of this Section 2, Grantee shall no longer be considered a full-time employee of
a System Company on the date of Grantee’s death, separation from employment
because of Total Disability, Retirement, termination with or without Cause, or
any other separation from employment with such System Company.  If Grantee fails
to meet the Vesting Criteria set forth in this Section 2, then Grantee shall not
vest in the Restricted Units, except as otherwise provided in Section 4 of this
Agreement.


3.           Scheduled Payment of Restricted Units.  As soon as reasonably
practicable after the Vesting Date, but in no event later than the date that is
2 ½ months following the end of the Employer’s taxable year in which such
Restricted Units are no longer subject to a substantial risk of forfeiture,
Grantee’s Employer shall pay to Grantee, or Grantee’s beneficiary or estate
(i.e., if Grantee should die after the Vesting Date, but prior to the payment
date), as the case may be, a cash amount equal to the Fair Market Value of a
share of Common Stock on the Vesting Date, multiplied by the number of
Restricted Units, less all applicable income, employment and other tax amounts
required to be withheld in connection with such payment. Such payment shall be
made in accordance with the short-term deferral exception under Code Section
409A and final regulations issued thereunder, as may be amended after the
Effective Date.


4.             Accelerated Vesting.   Notwithstanding the Vesting Criteria set
forth in Section 2 to the contrary, the vesting of all or a portion of Grantee’s
Restricted Units shall accelerate in the following circumstances:


4.1  
The Company’s Chief Executive Officer, in his sole discretion, may approve the
acceleration of vesting of all or a portion of the Restricted Units at any time
following the earlier of the closing date of the ITC Transaction (as defined
below) or the date of a public announcement by the Company that the ITC
Transaction has been terminated, provided that Grantee is employed as a
full-time employee of Employer at the time of such acceleration; or



4.2  
Within 24 months following the effective date of a Change in Control, Grantee’s
System employment is terminated by Grantee for Good Reason or by System
Companies without Cause (such that the Grantee is no longer employed by any
System Company), at which time Grantee shall fully vest in all Restricted
Units, unless Grantee becomes employed by an employer that assumes this
Agreement or the obligations to Grantee hereunder; or



  4.3  
The System Companies terminate Grantee’s employment for a reason other than
Cause, Total Disability, or death.



In the event of accelerated vesting as described in this Section 4, Employer
shall pay Grantee a lump sum cash payment equal to the Fair Market Value of such
vested Restricted Units as of the accelerated vesting date, or in the case of an
acceleration under Section 4.1, upon the earlier of the Vesting Date or
separation from service, less all applicable income, employment and other tax
amounts required to be withheld in connection with such payment, as soon as
reasonably practicable following such accelerated vesting date, but in no event
later than March 15th following the end of the calendar year in which such
Restricted Units are no longer subject to a “substantial risk of forfeiture”
(within the meaning of Code Section 409A).  It is intended that the timing of
such payments shall be in accordance with the short-term deferral exception of
Code Section 409A and accompanying final regulations. In no event shall Grantee
be entitled to accelerated vesting and payment of Restricted Units under more
than one of the events described in Sections 4.1, 4.2 and 4.3 above. For
purposes of Section 4.1, the term “ITC Transaction” shall mean the Company’s
planned spin-off and merger of its Electric Transmission Business with a
subsidiary of ITC Holdings Corp.


5.           Termination and Forfeiture of Restricted Units.  Except as
otherwise provided in Section 4 of this Agreement, if Grantee fails to meet a
condition of the Vesting Criteria set forth in Section 2 at any time prior to
the Vesting Date, then Grantee shall not vest in any portion of the Restricted
Units and shall forfeit all Restricted Units at the time of such failure.
 
 
6. Compliance with Code Section 409A Limitations.  Notwithstanding any provision
to the contrary, all provisions of this Agreement shall be construed and
interpreted to comply with Code Section 409A and if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Code Section 409A or final regulations thereunder.  Specifically,
the terms “termination” and “termination of employment” shall be applied in a
manner consistent with the definition of “separation from service” within the
meaning of Code Section 409A.  A right of the Company, if any, to offset or
otherwise reduce any sums that may be due or become payable by the Company to
Grantee by any overpayment or indebtedness of the Grantee shall be subject to
limitations imposed by Code Section 409A.  For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A deferral election rules
and the exclusion from Section 409A for certain short-term deferral amounts.
Amounts payable under this Agreement shall be excludible from the requirements
of Code Section 409A, to the maximum possible extent, either as (i) short-term
deferral amounts (e.g., amounts payable prior to March 15 of the calendar year
following the calendar year of substantial vesting), or (ii) under the exclusion
for involuntary separation pay provided in Treasury Regulations Section
1.409A-1(b)(9)(iii).  To the extent that deferred compensation subject to the
requirements of Code Section 409A becomes payable under this Agreement to
Grantee at a time when Grantee is a “specified employee” (within the meaning of
Code Section 409A), any such payments shall be delayed by six months to the
extent necessary to comply with the requirements of Code Section 409A(a)(2)(B).
 
 
7.           Restricted Units Nontransferable.  Restricted Units awarded
pursuant to this Agreement may not be sold, exchanged, pledged, transferred,
assigned, or otherwise encumbered, hypothecated or disposed of by Grantee (or
any beneficiary) other than by will or laws of descent and distribution or
otherwise as the plan may allow.

8.           Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


           9.           Incorporation of Plan.  The Plan is hereby incorporated
by reference and made a part hereof, and the Restricted Units and this Agreement
shall be subject to all terms and conditions of the Plan, a copy of which has
been provided or otherwise made accessible to the Grantee.  Any capitalized term
that is not defined in this Agreement shall have the meaning set forth in the
Plan.


      10.           Amendments.  The Plan may be amended, modified or terminated
only in accordance with its terms. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Grantee and such officer as may be
specifically designated by the Committee.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


11.           Rights as a Shareholder.  Neither the Grantee nor any of Grantee's
successors in interest shall have any rights as a stockholder of the Company
with respect to any Restricted Units, including without limitation the right to
any dividends or dividend equivalents.


12.           Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Restricted Units, this Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Grantee has a right to continue as
an employee of any System Company for any period of time or at any specific rate
of compensation.


13.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to the Grantee,
to his last known address as shown in the personnel records of Employer, and if
to Employer, to the following address shown below or thereafter to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


 
 
If to Employer:

 
 

 
 
Entergy Services, Inc.

 
 
Attention:  General Counsel

 
 
639 Loyola Avenue, 26th Floor

                 New Orleans, LA 70113-3125




15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


16.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


 17.             Definitions.  For purposes of this Agreement, the following
terms shall have the meanings indicated below:


17.1 Agreement shall mean this Restricted Units Agreement.


17.2  
Company shall mean Entergy Corporation and shall include any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.



17.3 Effective Date shall mean May 31, 2012.


17.4  
Employer shall mean Entergy Services, Inc. or any successor System Company
employer of Grantee.





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective on the day and year first above written.


ENTERGY CORPORATION


By  /s/E. Renae Conley
E. Renae Conley
Executive Vice-President,                                               
Human Resources and Administration






The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Plan herein
incorporated by reference. The undersigned further acknowledges that the Plan
Prospectus is available to him for review on the Company’s internal Web page.




/s/ Joseph F. Domino

 

Joseph F. Domino, Grantee
 
 

This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The remaining
documents constituting the prospectus are available on Entergy Corporation’s
intranet under the Compensation icon on the HR Home Page
(http://www.prod.entergy.com/admin/hr/compen.htm)


 


 
 

--------------------------------------------------------------------------------

 
